Citation Nr: 1708067	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for compensation purposes.  

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 to May 1972.  

These matters come to the Board of Veterans' Appeals (Board) from September 2008 and November 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran previously requested hearings before the Board regarding the issues on appeal, the Veteran failed to report for a scheduled hearing in October 2012.  Significantly, neither the Veteran nor his representative submitted a request for postponement prior to the October 2012 Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2016).  

These matters were most recently remanded by the Board in September 2014 in order to obtain outstanding VA treatment records and private treatment records, as well as to afford the Veteran relevant VA examinations.  As the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A claim for service connection for a dental disability is also considered to be a claim for Class I VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  The issue of entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for treatment purposes has therefore been raised by the record.  This issue does not appear to have been previously adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.  

The record shows that the Veteran perfected appeals in connection with claims for service connection for bilateral hearing loss, a back disability, a right knee disability, and a neck disability.  In the Veteran's VA Form 9, Appeal to the Board, he requested a hearing before a Veterans Law Judge at the RO.  The system shows that the AOJ is aware of the Veteran's request for a hearing.  Additionally, these claims have not been certified for review by the AOJ.  For these reasons, the Board will not take jurisdiction of these claims.  They will be addressed in a separate decision.


FINDINGS OF FACT

1.  A left hip disability did not have onset during active service or within one-year of service discharge and is not otherwise etiologically related to active service.  

2.  Maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery did not have onset during active service and is not otherwise etiologically related to active service.  

3.  The Veteran failed to report for a December 2015 VA examination in conjunction with his claim of entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for compensation purposes, and he has not shown good cause for his failure to appear.  

4.  OSA did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).  

3.  The criteria for service connection for obstructive sleep apnea (OSA) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Left Hip  

The Veteran claims entitlement to service connection for a left hip disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of a left hip disability.  Notably, the Veteran's September 1969 enlistment physical and March 1972 separation physical each document normal relevant clinical evaluations, and the Veteran did not report a left hip condition within concurrent reports of medical history.  The Veteran wrote on his separation examination that he was in "good health."

Post-service VA treatment records from February 2007 first document the Veteran's complaints of chronic minimal left hip pain.  In April 2007, the Veteran reported a history of left hip pain beginning in 2005 following surgery on his opposite right hip; he further noted that his pain become more constant following a motor vehicle accident in August 2006.  A November 2007 left hip x-ray revealed no significant findings.  Similarly, a February 2008 left hip CT scan showed no evidence of significant osteoarthritis, fractures, or effusion.  

The Veteran reported in May 2008 that he injured his left hip on a routine parachute jump while serving at Fort Bliss, Texas.  VA treatment records from July 2008 similarly document the Veteran's report of a bad parachute jump which resulted in a hip injury.  

The Veteran was afforded a VA examination in September 2008, at which time he reported that he injured his left hip twice during parachute jumps in active service; first at Fort Benning, Georgia and again at Fort Bliss, Texas; however, there he did not seek related treatment.  The Veteran stated that his left hip continued to bother him following discharge, although it was not serious enough to seek treatment until it got progressively worse following his jaw surgery in January 2005; he further noted ongoing left hip pain.  Following a review of the claims file, the examiner noted that service treatment records revealed minimal information regarding the Veteran's left hip, including no mention of his reported in-service left hip injuries.  Following a physical examination, including diagnostic x-rays, the examiner diagnosed mild degenerative arthritis of the left hip, without signs of fracture or dislocation.  Thereafter, the examiner opined that the Veteran's left hip mild degenerative arthritis was at least as likely as not due to or a result of multiple parachute jumps in service.  Significantly, however, the examiner then concluded that although the Veteran reported a history of left hip injuries resulting from parachute jumps, he could find no documentation of these injuries in the Veteran's medical records.  He concluded he could not give an educated opinion as to whether the Veteran's current hip condition is the result of alleged injuries during his Military service, without resulting to mere speculation

VA treatment records from December 2009 document a normal left hip MRI.  In March 2011, the Veteran complained of back pain radiating to his left lower extremity; similarly, in June 2011, the Veteran was assessed with lower back pain with radiculopathy into his left leg.  In March 2012, the Veteran reported chronic neck and back pain with radicular symptoms, and stated that his hip pain was not as bad.  

A March 2014 nexus letter from a private physician states that the Veteran has chronic hip and lower back pain, most likely secondary to his time in the service doing jumps out of a plane, as evidenced by disc extrusion and stenosis seen on MRI.  

The Veteran was most recently afforded a VA examination regarding his claim in December 2015.  At that time, the Veteran specifically denied a left hip problem; rather, he reported his problem was low back pain which he developed following a bad parachute jump in service which had radiated into his lower left extremity over the past few years.  The examiner noted his prior 2008 diagnosis of left hip osteoarthritis in 2008 but he then stated that there were no objective left hip abnormalities upon physical examination and that the Veteran's left hip complaints were consistent with a September 2013 lumbar MRI that showed lumbar degenerative disc disease with left lower extremity radiculopathy.  As such, the examiner concluded that the Veteran's claimed left hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of his conclusion, the examiner noted that the Veteran reported low back pain following a bad parachute jump in service, but he specifically denied left hip pain.  Additionally, service treatment records were silent for a left hip condition.  Post-service treatment records document the Veteran's involvement in a 2006 motor vehicle accident, and afterward he was noted to have left hip pain until it resolved around 2009.  During that interval, the Veteran had one x-ray that was read as having very mild osteoarthritis; however, other x-ray examinations, CT scan, and MRI of the left hip were read as being normal.  Therefore, the examiner concluded there was no objective evidence of a left hip injury in service and no subjective or objective evidence of a current left hip condition.  

After a review of the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a left hip disability.  

Notably, service treatment records do not document any complaints, diagnosis, or treatment of a left hip disability with onset during active service.  Moreover, post-service treatment records do not document the onset of left hip arthritis within one year of discharge from active service so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The March 2014 private nexus opinion that the Veteran's chronic hip and lower back pain were "most likely" secondary to parachute jumps during active service was notably supported by reference to a lumbar spine MRI showing disc extrusion and stenosis.  The opinion does not, however, consider or reconcile the diagnostic imaging evidence of record specifically regarding the Veteran's left hip.  Given the above, the private opinion is of less probative value regarding the Veteran's left hip claim.  

As noted within the September 2014 Board remand, the September 2008 VA examination offered conflicting conclusions regarding the Veteran's claim.  However, the Board affords great probative value to the December 2015 VA examiner's opinion that the Veteran's claimed left hip disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, which was supported by the Veteran's specific denial of current left hip pain, VA treatment records which showed left hip pain following a 2006 motor vehicle accident, and multiple diagnostic imaging tests which documented a normal left hip which outweighed the single x-ray that was read as showing mild left hip osteoarthritis.  Notably, the VA examiner's opinion was rendered following a review of the claims file, properly acknowledged the Veteran's reported history, and is supported by a reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's lay statements of left hip pain with onset following parachute jumps during active service, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, 6 Vet. App. 465.  However, to the extent that such statements assert a nexus between a left hip disability and active service, such statements are afforded little probative value, given the Veteran's lack of medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Veteran's statements about injuring his left hip in service with continuing pain since service discharge is inconsistent with other statements he provided prior to submitting a claim for compensation benefits for the left hip, which claim was submitted in February 2008.  In 2007, he had attributed the onset of left hip pain to 2005 following right hip surgery and that such pain became more constant after a 2006 motor vehicle accident.  Thus, the Veteran's statement of chronic left hip pain since service are accorded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left hip disability.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Maxilla-Mandibular Atrophy Status Post Reconstruction  

The Veteran also claims entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for compensation purposes.  

Disability compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, DCs 9900-16 (2016).  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  See 38 C.F.R. § 4.150, DC 9913 (2015).  

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See id.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  38 C.F.R. § 3.381 (2015); see also Simington v. West, 11 Vet. App. 41 (1998).  

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes.  

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

Service treatment records do not document complaints, diagnosis, or treatment of maxilla-mandibular atrophy or another jaw condition.  Notably, the Veteran's September 1969 enlistment physical documents normal relevant clinical evaluations, and the Veteran did not report relevant symptoms within a concurrent report of medical history.  Service treatment records from October 1970 and September 1970 document that the Veteran underwent routine extraction of his four wisdom teeth (three of which were impacted and one of which was malposed) without sequelae including bone involvement, trauma, or infection.  Service treatment records from early 1971 document the Veteran's recurrent tonsillitis, and in August 1971, he underwent a tonsillectomy.  In the days following the surgery, the Veteran complained of throat pain with bleeding, which was successfully treated with suction and suturing.  Finally, the Veteran's March 1972 separation physical also documents normal relevant clinical evaluations, and the Veteran did not report relevant symptoms within a concurrent report of medical history.  The Veteran wrote on his separation examination that he was in "good health."

Private treatment records from January 2005 document the Veteran's severe bone loss of his maxilla and mandible alveolar bone; he reported a history of severe periodontitis and multiple traumatic tooth extractions.  That same month, the Veteran underwent an operation for maxilla-mandibular atrophy including a right posterior iliac crest bone graft to the bilateral maxillus and mandible and placement of mandibular implants.  

VA treatment records from October 2007 document that the Veteran underwent a right hip bone autograft in 2005 for reconstruction of his mandible after infection destroyed the original.  

In May 2008, the Veteran reported that his jaw was injured during in-service oral surgery to remove his wisdom teeth.  

As directed within the September 2014 Board remand, the Veteran was scheduled for a VA examination regarding his claim in December 2012; however, he subsequently failed to appear for the scheduled exam, without a statement of good cause or request to reschedule.  

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2016).  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.  

Given the above, and to afford the Veteran due process, the Board has considered his claim based upon the evidence of record.  See id.; see also Turk v. Peake, 21 Vet. App. 565 (2008).  

Following a review of the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for compensation purposes.  

Notably, while service treatment records document the extraction of the Veteran's wisdom teeth and tonsillectomy, neither procedure resulted in significant sequelae, including documented maxilla-mandibular atrophy or another jaw condition; moreover, the Veteran's enlistment and separation physical examinations do not document any noted relevant conditions.  

While private treatment records document the Veteran's report of a history of severe periodontitis and multiple traumatic tooth extractions, and VA treatment records document that infection destroyed the Veteran's mandible, there is no probative evidence that such conditions had onset during active service or were continuous therefrom.  

The Board has also considered the Veteran's lay statements, including his assertions that his jaw was injured during in-service extraction of his wisdom teeth and tonsillectomy, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, supra.  However, to the extent that such statements assert a nexus between the Veteran's maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery and active service, such statements are afforded little probative value, given the Veteran's lack of medical expertise.  See Jandreau, supra.  Moreover, to the extent that such statements are inconsistent with the additional evidence of record, including service treatment records which do not document any related sequelae following extraction of the Veteran's wisdom teeth and tonsillectomy and post-service treatment records which fail to document ongoing relevant symptomatology since active service, they are afforded little probative value.  See Caluza, 7 Vet. App. at 506.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for compensation purposes.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.C.  Obstructive Sleep Apnea (OSA)  

The Veteran next claims entitlement to service connection for OSA.  

Service treatment records do not document any complaints, treatment, or diagnosis of OSA.  Notably, the Veteran's September 1969 enlistment physical and March 1972 separation physical each document normal relevant clinical evaluations, and the Veteran did not report OSA or OSA symptoms within concurrent reports of medical history.  The Veteran wrote on his separation examination that he was in "good health."

Following active service, VA treatment records from February 2011 document the Veteran's diagnosis of severe OSA following a sleep study, with subsequent treatment using a continuous positive airway pressure (CPAP) machine.  

The Veteran was afforded a VA examination regarding his claim in December 2015.  At that time, he reported that he had experienced sleep apnea symptoms during active service, including difficulty breathing during sleep.  Additionally, he stated that he reported his symptoms, but was not given any medication or treatment in service.  Following the examination, the VA examiner opined that the Veteran's OSA was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's in-service tonsillitis with resulting tonsillectomy in August 1971, without mention of sleep apnea around the time of the tonsillectomy or during active service.  Additionally, the examiner noted that there was no mention of OSA within post-service treatment records until the Veteran's 2010 diagnosis.  

After a review of the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for OSA.  

While the record is clear that the Veteran has a current sleep apnea disability, service treatment records do not document any complaints, diagnosis, or treatment of OSA or related symptoms.  

Additionally, the Board notes that the earliest indication of OSA within the record is from 2010, nearly 40 years after separation from active service.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent evidence to establish a nexus between the Veteran's OSA and any documented event or injury during active service.  

Rather, the December 2015 VA examiner opined that the Veteran's OSA was less likely than not related to active service based upon a lack of related service treatment records and the length of time between active service and the earliest post-service clinical documentation of OSA.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Veteran's lay statements regarding his observable symptoms, such as difficulty breathing during sleep, are probative evidence, see Layno, supra; however, to the extent they assert a nexus between the Veteran's OSA and his active service, they are afforded less probative value, as the Veteran is not shown to possess the requisite medical expertise.  See Jandreau, supra.  Moreover, to the extent that such statements are inconsistent with the additional evidence of record, including service treatment records which do not document complaints, treatment, or diagnosis of OSA or related symptoms and post-service treatment records which fail to document OSA until 2010, they are afforded little probative value.  See Caluza, supra.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for OSA.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a left hip disability is denied.  

Service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery for compensation purposes is denied.  

Service connection for OSA is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


